Citation Nr: 0803701	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-22 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
condition, and if so, whether service connection should be 
granted.  

2.  Entitlement to service connection for sciatica, to 
include as secondary to a low back condition.  

3.  Entitlement to service connection for impotence, to 
include as secondary to a low back condition.  

4.  Entitlement to service connection for depression (also 
claimed as anxiety and insomnia), to include as secondary to 
a low back condition.  

5.  Entitlement to service connection for arthritis of the 
neck, to include as secondary to a low back condition.  

6.  Entitlement to service connection for arthritis of the 
bilateral shoulders, to include as secondary to a low back 
condition.  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1964.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the veteran's claim to 
reopen his claim for entitlement to service connection for a 
low back condition and denied the remaining service 
connection claims.  

The RO issued the statement of the case in June 2005 and the 
veteran filed a substantive appeal.  In August 2005, the 
veteran was notified that his appeal had been certified to 
the Board and that the records were being transferred to the 
Board.  He was advised that if he wanted to submit additional 
evidence concerning his appeal, he must do so within 90 days 
of the date of that letter, or by the date that the Board 
would promulgate a decision in his case, whichever came 
first.  In April 2006, more than 90 days after the appeal was 
certified and the record transferred to the Board, but before 
the Board promulgated its decision, the veteran submitted a 
March 2006 letter from his personal physician providing her 
professional opinion of the relationship between the 
veteran's current low back condition and his active military 
service.  

Evidence received more than 90 days after the appeal has been 
certified and the records transferred to the Board will not 
be accepted unless the appellant demonstrates on motion that 
there was good cause for the delay.  38 C.F.R. 
§ 20.1304(b)(1).  In the January 2008 Informal Hearing 
Presentation, the veteran's accredited representative 
requested that the evidence be considered because it would 
constitute new and material evidence.  On the veteran's 
behalf, the representative waived initial consideration by 
the RO.  Since the evidence in question did not exist during 
the period for submitting additional evidence to the Board, 
the Board grants the motion to accept the evidence and it 
will be considered below in deciding the appeal.  38 C.F.R. 
§ 20.1304(b)(1) (good cause includes the discovery of 
evidence that was not available prior to the expiration of 
the period for filing additional evidence).  

As discussed below, the Board herein grants the veteran's 
request to reopen his claim for entitlement to service 
connection for a low back condition, but remands the merits 
of the service connection claim for further development.  The 
veteran's representative asserts that the claims for 
entitlement to service connection for sciatica, arthritis of 
the neck, and arthritis of the bilateral shoulders are 
inextricably intertwined with the claim for service 
connection for a low back condition.  There is some medical 
evidence in the record that suggests a link between the low 
back condition and those claimed disabilities.  See Dr. 
McKnight's Report dated March 1994 (chronic low back pain 
radiates into both legs, but worse on the left and he has 
numbness in his left leg down to the knee; Report of Dr. 
Taylor dated February 1994 (the degenerative process going on 
in the veteran's back is also involving his upper 
extremities, his neck, and his shoulders).  But there is also 
evidence in the record that suggests a link between the low 
back condition and the claims for service connection for 
impotence and for depression.  See Dr. McKnight's Report 
dated March 1994 (the veteran tends to lose his erection when 
the pain in his back becomes acute; the clinical impression 
of depression, NOS, is due to a loss of status as a 
competitive worker and his relative sense of invalidism; he 
also suffers from anxiety depressive syndrome with insomnia 
secondary to chronic pain).  Because of this evidence, the 
issues have been restated as indicated on the first page of 
this decision to include claims for service connection as 
secondary to the veteran's low back condition.  

Moreover, the Board finds that since a potential exists that 
the readjudication of the claim for entitlement to service 
connection for a low back condition may have a meaningful 
impact on the other five claims, those five claims are 
inextricably intertwined with the low back claim, and a Board 
decision now with respect to those claims would be premature.  
Hoyer v. Derwinski, 1 Vet. App. 208, 210 (1991).  

Accordingly, the issues of entitlement to service connection 
for a low back condition, for sciatica, for impotence, for 
depression (also claimed as anxiety and insomnia), for 
arthritis of the neck and for arthritis of the bilateral 
shoulders are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed August 1994 rating decision denied the 
veteran's claim for service connection for a low back 
condition.  

2.  Since the last, prior, final denial on any basis, in 
August 1994, VA has secured the April 2006 letter from 
Dr. Cooperstein which, when considered in conjunction with 
the record as a whole, constitutes existing evidence not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence previously 
considered, and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in August 1994, which 
denied service connection for a low back condition, is final.  
38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).  

2.  New and material evidence has been received to reopen the 
claim for service connection for a low back condition.  38 
U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

In May 1994, the veteran filed a claim for service connection 
for a low back condition.  In August 1994, the RO denied that 
claim because the record showed that the low back strain 
shown during service was a temporary condition that had 
resolved by July 1963, there was no evidence of continuity of 
symptoms after discharge and thus, no evidence of a permanent 
residual disability.  The veteran was notified of the adverse 
decision in August 1994, but he did not file a notice of 
disagreement with respect to that decision.  The decision 
therefore became final.  38 C.F.R. § 20.302(a).  No other 
claims have been filed since then, so the August 1994 rating 
decision is the last, prior, final denial of the claim sought 
to be reopened.  

If new and material evidence is submitted or secured with 
respect to a previously- denied claim, VA must reopen that 
claim and evaluate the merits of the claim in light of all 
the evidence, both new and old.  38 U.S.C.A. § 5108; Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).    

Since the August 1994 rating decision, the veteran has 
submitted to the Board a medical opinion by Dr. Cooperstein 
that the accident that occurred while serving in the military 
could have started the veteran's back problems.  Since that 
existing evidence was not previously submitted to the RO, it 
is "new" evidence.  

That evidence is also material because it relates to 
unestablished facts necessary to substantiate the claim.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  In 
the August 1994 rating decision, the RO did not challenge 
either the existence of an in-service injury or a current 
back condition.  Rather, the RO determined that without 
continuity of symptoms, the two could not be related.  Thus, 
Dr. Cooperstein's opinion that the current back problems 
could have started with his in-service injury is evidence 
related to an unestablished fact necessary to substantiate 
the veteran's claim.  It is therefore "material" evidence.  

At the time of the last, prior, final denial of the claim 
sought to be reopened, the claims file contained no other 
medical nexus opinion.  Thus, this new and material evidence 
is neither cumulative nor redundant of the evidence of record 
in August 1994.  

The final requirement for reopening a previously-denied claim 
is that the new and material evidence must raise a reasonable 
possibility of substantiating the claim.  For purposes of 
determining whether VA has received new and material evidence 
sufficient to reopen a previously-denied claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  As discussed in 
the REMAND portion of the decision, below, the information in 
that March 2006 opinion by Dr. Cooperstein, when considered 
with other evidence of record, is sufficient to require a 
compensation and pension (C&P) examination, which may lead to 
a determination that a relationship exists between the 
current back condition and the veteran's active military 
service.  That constitutes a reasonable possibility of 
substantiating the claim.  As a result, the standard for new 
and material evidence set forth in 38 C.F.R. § 3.156(a) has 
been met.  The claim is reopened, and to that extent, the 
claim is granted. 

When an appeal involves an issue whether VA has received new 
and material evidence sufficient to reopen a 
previously-denied claim, the veteran must also be given 
notice of:  the meaning of "new and material evidence;" the 
kind of evidence that would overcome the deficiency in the 
prior decision; and the evidence necessary to establish the 
underlying claim through any of the legal theories available.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Since the 
veteran's claim to reopen has been granted, no discussion of 
that notice is necessary here.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for a low back condition is 
reopened.  To this extent, the appeal is granted.   


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

In January 2004, VA received a copy of a May 1994 letter from 
Dr. McKnight to the veteran's attorney, indicating that the 
veteran had made an application for disability compensation 
from the Social Security Administration (SSA).  From the 
description in that letter, those SSA records are relevant to 
the veteran's claims for entitlement to service connection 
for both a low back condition and for depression.   VA has a 
duty to make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  
38 C.F.R. § 3.159(c)(2).  Thus, a remand is necessary to 
obtain those SSA records.  

The veteran submitted a March 2006 letter in which Dr. 
Cooperstein gave her professional opinion that the accident 
that occurred while the veteran was serving in the military 
could have started his back problems.  She also stated that 
the records from the Army support this position.  

Dr. Cooperstein's opinion is not sufficient to establish a 
connection between the veteran's inservice back injury and 
his current condition, which is required for a grant of 
service connection.  38 C.F.R. § 3.303.  By using the  modal 
auxiliary verb "could" in giving her professional opinion, 
and by not explaining the reasoning underlying her 
conclusion, her opinion merely communicates that there is a 
possibility that a connection exists, not that the connection 
is definite, or even that a relationship is probable.  Bloom 
v. West, 12 Vet. App. 185, 186-187 (1999) (the physician's 
opinion, without any supporting rationale, that the veteran's 
time as a prisoner of war could have precipitated the initial 
development of his fatal lung condition is too speculative to 
provide the degree of certainty required for a nexus 
opinion).  

But the evidence required for providing a VA examination or 
opinion has a lower threshold.  In this regard, Dr. 
Cooperstein's indefinite opinion "indicates that the claimed 
disability . . . may be associated with the established 
event, injury or disease in service."  38 C.F.R. 
§ 3.159(c)(4).  The other two prerequisites for providing a 
VA examination or opinion-a current diagnosed disability and 
an inservice injury-are also met on this record.  Since the 
criteria for providing a medical examination have been 
established on appeal, a remand is necessary for the RO/AMC 
to make arrangements for a medical examination for the 
purpose of obtaining an opinion as to the etiology of the 
veteran's current low back condition.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.   

Finally, since the veteran has not been provided with notice 
of the information or evidence needed to establish a 
disability rating and effective date for his claim, as 
outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
such notice should be provided to him.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a notice letter that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Make arrangements to obtain from the 
Social Security Administration the records 
of the veteran's SSA disability claim.  
Associate the evidence obtained with the 
claims folder. 

3.  Make arrangements for the veteran to 
have an appropriate examination to 
determine the etiology of his low back 
condition.  The claims folder, to include 
a copy of this Remand, must be made 
available to and reviewed by the examiners 
in conjunction with the examination 
reports.  Any indicated studies should be 
performed.  The examination reports must 
provide complete rationale for all 
opinions and must address the following 
matters:  

(a) Identify all current diagnoses of the 
low back; 

(b) For each diagnosis, provide an opinion 
as to whether it is at least as likely as 
not (that is, a 50 percent probability or 
greater) that it had its onset during 
active service or is related to any in-
service disease or injury.  

4.  Finally, readjudicate the claims on 
appeal.  If the claim for entitlement for 
service connection for a low back 
condition is granted, consider whether 
additional examination(s) are necessary to 
determine whether that service-connected 
disability causes, or aggravates, the 
other claimed disabilities.  

5.  If any of the claims remain denied, 
provide the veteran and his representative 
with a supplemental statement of the case.  
Allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


